Judge Owsley
delivered the opinion of the court.
The action in this case having been brought upon a covenant to pay all costs expended in the prosecution of a ¡n chancery, there is no doubt, according to the act giving justices of the peace jurisdiction of all sums not exceeding fifty dollars, but that if the cost expended was of ^ess amount!t!le action should have been brought by Talbot before a justice of the peace, and not in the circuit court. But as the action was brought in the circuit court, it was cJearly competent for Shackleford, by a plea in abatement, to aver the cause of action to be less than fifty dollars; and as he appears to have done so, the court should have overruled Talbot’s demurrer to his plea,
The judgment must be reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.